Title: From Alexander Hamilton to Otho H. Williams, 18 November 1789
From: Hamilton, Alexander
To: Williams, Otho H.


Treasury DepartmentNovember 18th. 1789
Sir
You[r] letter of the 7th of November duly came to hand.
The mode you have adopted for the delivery of the Bank Notes is under the circumstances the proper one.
In mine of the 20th of October I directed the Quarterly Returns to be made up to the last of September. Of course those after that day will terminate at the end of every subsequent three Months; that is to say the next after that to the last of September will be to the last of December &c.
The Monthly Returns I intended to be to the end of each Calender Month.
With regard to importations subsequent to the first of August & prior to the actual Commencement of proceedings under the laws of the United States, you will receive herewith a Circular instruction.
I remain Sir   Your Obedient Servant
A HamiltonSecy of the Treasury
Otho H. Williams Esqr.
